Citation Nr: 1111032	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-03 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to January 9, 2005 for the award of a 10 percent disability evaluation for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1980 to June 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In January 2011, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In a May 1985 rating decision, the RO granted service connection for tinnitus and awarded a noncompensable disability evaluation, effective from June 25, 1984.  The Veteran perfected an appeal of this determination.

2.  In an April 1987 decision, the Board confirmed and continued the previously assigned noncompensable disability rating for tinnitus.  This decision is final.

3.  The Veteran's claim for an increased rating for tinnitus was received by the RO on January 9, 2006.

4.  In the April 2006 rating decision, the RO awarded a 10 percent disability rating for tinnitus, based on liberalizing change in the law that became effective in June 1999; the assigned effective date of January 9, 2005 is one year prior to the date of the receipt of the Veteran's claim for compensable rating for tinnitus.

5.  There was no formal or informal claim for an increased rating for tinnitus received prior to January 9, 2005, the currently assigned effective date.

6.  VA audiological examination in February 2006 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 25 decibels in the Veteran's service-connected left ear, with speech recognition of 100 percent, corresponding to Level I hearing.  Pure tone thresholds averaged 25 decibels in his service-connected right ear, with speech recognition of 96 percent, corresponding to Level I hearing.

7.  Private audiological examination in April 2007 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 29 decibels in the Veteran's service-connected left ear, with speech recognition of 88 percent, corresponding to Level II hearing.  Pure tone thresholds averaged 31 decibels in his service-connected right ear, with speech recognition of 84 percent, corresponding to Level II hearing.

8.  VA audiological examination in April 2009 showed pure tone thresholds in four frequencies from 1000 to 4000 Hertz that averaged 29 decibels in the Veteran's service-connected left ear, with speech recognition of 88 percent, corresponding to Level II hearing.  Pure tone thresholds averaged 29 decibels in his service-connected right ear, with speech recognition of 84 percent, corresponding to Level II hearing.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 9, 2005 for the award of a 10 percent rating for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5103A, 5107(b), 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.114, 3.151, 3.155, 3.157, 3.159, 3.400 (2010).

2.  The schedular criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In February and March 2006 and May 2008 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge essentially outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was worsened (hearing loss) or that a claim was filed for a compensable rating for tinnitus prior to January 9, 2005 (effective date) would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2010); they have not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  His VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

The Veteran was afforded VA audiology examinations in February 2006 and April 2009 and the reports of those examinations are of record.

Specifically with respect to the hearing loss claim, the Board also finds the April 2009 VA examination is adequate for rating purposes.  The examiner essentially fulfilled the requirements by eliciting information from the Veteran concerning his medical history and conducted the necessary tests in accordance with standard medical practice and guidelines promulgated by the Secretary of Veterans' Affairs.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Although the February 2006 examination may not be fully adequate, other evidence of record, including the Veteran's oral testimony during his January 2011 Board hearing, adequately addresses this issue.  Therefore, the Board finds that no prejudice results to the Veteran insofar as the functional effects of his hearing loss are adequately addressed by the entirety of the record and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  See Martinak.

The Board's duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service treatment and personnel records, private and VA medical records, VA examination reports, and personal hearing testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).




A. Earlier Effective Date For Award of 10 Percent Disability Rating for Tinnitus

The Veteran seeks an effective date prior to January 9, 2005 for the award of a 10 percent rating for tinnitus.  During his January 2011 Board hearing, he maintained that a more appropriate effective date would be when he initially filed a claim for this benefit, shortly after his discharge from active service (see hearing transcript at pages 5-6).

The record reflects that, in February 1985, the RO received the Veteran's original claim for service connection for tinnitus.  Upon review of his service treatment records that show complaints of tinnitus and a history of exposure to acoustic trauma in service, and an April 1985 VA examination report that includes the Veteran's complaints of intermittent tinnitus, in a May 1985 rating decision, the RO granted service connection for tinnitus and assigned a noncompensable disability evaluation, effective from June 25, 1984.  The Veteran perfected an appeal as to disability rating assigned for his service-connected tinnitus. 

In an April 1987 decision, the Board found that the Veteran had intermittent, but not, persistent tinnitus, and confirmed and continued the previously assigned noncompensable disability evaluation.  The Board's decision is final.

No further correspondence was heard from the Veteran until May 2003, when he requested a copy of his service treatment and VA medical records and award letter.  He did not address the matter of an increased rating for tinnitus.

No further correspondence was received from the Veteran until January 9, 2006 when the RO received his claim for a compensable rating for tinnitus.  Upon review of the regulations now in effect, that provide for a 10 percent rating for recurrent tinnitus, the RO awarded a 10 percent rating for tinnitus, effective from January 9, 2005.  The Veteran appealed the effective date of that determination.

Except as otherwise provided by law, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by a regulation which provides that the effective date for disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2010); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  See Norris v. West, 12 Vet. App. 413, 421 (1999), distinguishing between an original claim and a claim for increased rating, the latter of which may be initiated by a medical examination or hospitalization, under 38 C.F.R. § 3.157.

Subject to the provisions of 38 U.S.C.A. § 5101, where compensation pension is awarded or increased pursuant to any liberalizing Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  In no event shall such award or increase be retroactive for more than one year from the date of application therefore or the date of administrative determination of entitlement, whichever is earlier.  Id.  If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

In order for a claimant to be eligible for a retroactive payment, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  See 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

The record demonstrates that, in the May 1985 rating decision, the Veteran was granted service connection for tinnitus that was assigned a noncompensable disability evaluation, effective June 25, 1984.  The RO's May 1985 determination was based, in large measure, on the Veteran's April 1985 VA examination, during which he reported experiencing "intermittent tinnitus".  The Veteran was informed in writing of the RO's determination and his appellate rights.  He perfected an appeal as to the RO's decision.  In an April 1987 decision, the Board noted a finding of intermittent, but not persistent, tinnitus, and denied a compensable evaluation for tinnitus.  The Board's decision is final.

On June 10, 1999, there was a change in the regulatory provisions regarding the evaluation of tinnitus, that provided for a 10 percent evaluation for recurrent tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.

On January 9, 2006, the RO received the Veteran's claim for a compensable evaluation for his service-connected tinnitus.

As noted, effective June 10, 1999, VA amended its regulations for rating diseases of the ear and other sense organs, including tinnitus.  See 64 Fed. Reg. 25,202- 210 (May 11, 1999) (codified at 38 C.F.R. §§ 4.85-86 (1999-2007)).  With respect to the current appeal, amendments to 38 C.F.R. § 4.87a, Diagnostic Code 6260 effective June 10, 1999, provided that a 10 percent rating is to be assigned for recurrent tinnitus, regardless of its etiology.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (effective as of June 10, 1999).  In the April 2006 rating decision, the RO awarded a 10 percent disability rating for the Veteran's tinnitus, effective from January 9, 2005.  The RO assigned the 10 percent disability rating on the basis that there was evidence of "intermittent" tinnitus in 1987 and he, thus, met the requirement for "recurrent tinnitus" on the date of the regulatory change in June 1999.  The Veteran disagreed with the effective date assigned and appealed to the Board.

The Veteran asserts that he is entitled to an effective date earlier than January 9, 2005 for the award of a 10 percent rating for tinnitus.  However, the Board finds that, at no time since the April 1987 Board decision, and prior to January 9, 2006, does the record reflect any claim for an increase from the Veteran or, pursuant to 38 C.F.R. § 3.157, a VA medical record, that could be construed as a request for an increased rating.  Under these circumstances, the effective date can be no earlier than January 9, 2005, one year prior to the date of the claim for increase.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

Stated differently, subsequent to the April 1987 Board decision that denied a compensable rating for tinnitus, there was no claim, formal or informal, or intent to file a claim for increase in tinnitus, until the Veteran's January 9, 2006 correspondence.  There has been no claim that the April 1987 Board decision was clearly and unmistakably erroneous (CUE), and that decision is final.  See 38 U.S.C. 4004 (1982); 38 C.F.R. § 19.104 (1986); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

The preponderance of the objective evidence of record is against the Veteran's claim for an effective date earlier than January 9, 2005 for the award of a 10 percent disability rating for tinnitus.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

B. Compensable Rating for Bilateral Hearing Loss

The Veteran also seeks a compensable rating for his service-connected bilateral hearing loss.  During his January 2011 Board hearing, the Veteran said that he experienced difficulty understanding spoken conversation (see hearing transcript at page 6).  He worked for over twenty years as a hub worker or shifter at UPS, driving vehicles and managers and employees around and making deliveries, and had to pay close attention to be certain he correctly understood spoken directives (Id. at 7 and 10).  He described his communication problems at work as having to turn up the volume on his communication device to hear directions that caused feedback and having to make sure he properly heard directions that was not something he did years ago (Id. at 7).  Background noise and static from communication devices were most bothersome to him (Id. at 10).  None of his coworkers or supervisors indicated that he had a problem understanding or hearing what they communicated to him (Id. at 7).  

This appeal involves the Veteran's claim that the severity of his service-connected bilateral hearing loss warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

The record reflects that, in the May 1985 rating decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable disability evaluation.

In January 2006, the RO received the Veteran's current claim for an increased rating.

In February 2006, the Veteran underwent VA audiology examination.  Audiogram findings, in pure tone thresholds, in decibels (dB), were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-
0
0
20
80
LEFT
-
0
0
20
80

The Veteran averaged 25 dB in each ear for the frequencies 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores on the Maryland CNC Word List were 96 percent in the Veteran's right ear and 100 percent in his left ear.  This equates to a Level I hearing loss in the right ear and Level I hearing loss in the left ear.  38 C.F.R. § 4.85.

An April 2007 private medical record reflects the Veteran's complaints of progressively worsening hearing loss and some difficulty with conversation.  The medical specialist did not believe hearing aids were indicated.  Audiogram findings, in pure tone thresholds, in decibels, evidently were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
10
10
25
80
LEFT
-
10
10
20
75

The Veteran averaged 31 dB and 29 dB in his right and left ears, respectively, for the frequencies 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores on the Maryland CNC Word List were 84 percent in the Veteran's right ear and 88 percent in his left ear.  This equates to a Level II hearing loss in each ear.  38 C.F.R. § 4.85.

In April 2009, the Veteran underwent VA audiology examination.  In terms of functional effect related to his hearing, the Veteran complained of difficulty hearing in background noise.  Audiogram findings, in pure tone thresholds, in decibels (dB), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
0
5
30
80
LEFT
-
0
5
30
80

The Veteran averaged 29 dB in each ear for the frequencies 1000, 2000, 3000, and 4000 Hertz.  Speech recognition scores on the Maryland CNC Word List were 84 percent in the Veteran's right ear and 88 percent in his left ear.  This equates to a Level II hearing loss in each ear.  38 C.F.R. § 4.85.

The Veteran's written and oral statements regarding the effect that his service-connected bilateral hearing loss has had on his life have been duly noted by the Board.  In evaluating service-connected hearing impairment, however, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Acevedo- Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for evaluating audiological disabilities are found at 38 C.F.R. §§ 4.85-4.87.  The Board observes that certain "unusual patterns of hearing impairment", may be evaluated under 38 C.F.R. § 4.86.  An "unusual patterns of hearing impairment" involves cases where the pure tone thresholds at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The evidence of record indicates that the Veteran's bilateral hearing loss pattern has not fit the requirements of an unusual pattern of hearing impairment at any point during the course of his appeal.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent disabling, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry testing in the frequencies 1000, 2000, 3000, and 4000 Hertz per second.  The Rating Schedule establishes eleven different auditory acuity levels, designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100.

As noted above, the results of the February 2006 VA examination revealed a Level I hearing loss in the right ear and a Level I in the left ear.  This corresponds to the noncompensable percent disability evaluation that was assigned.  Similarly, results of the April 2007 private audiological examination, and the April 2009 VA examination, revealed Level II hearing loss in the right ear and Level II hearing loss in the left ear, corresponding to the noncompensable disability evaluation assigned at that time.  There is no medical evidence of record that describes results of audiometric testing that would warrant a compensable rating for bilateral hearing loss.

Thus, the objective medical evidence does not demonstrate that the Veteran's service-connected bilateral hearing loss meets the schedular criteria for a compensable rating.  There is no evidence that the examinations conducted by VA are inadequate for rating purposes.

The Board carefully considered the Veteran's contentions in this matter.  The Rating Schedule provides the criteria for rating the disabilities and assigning compensation benefits.  Again, the criteria encompass what is termed the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Here, the objective evidence is at the crux of the matter, and it provides no appropriate basis for granting compensation for the level of bilateral hearing loss currently shown.

The Board has carefully reviewed the entire record in this case; however, the evidence is not so evenly balanced that there is doubt as to any material issue regarding the matter of an increased (compensable) rating for the service-connected bilateral hearing loss.  Moreover, the evidence is not so evenly balanced as to allow for the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's bilateral hearing loss disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, that in this case the Veteran and the record have not indicated that he is unemployable due to his bilateral hearing loss.


ORDER

An effective date prior to January 9, 2005 for the award of a 10 percent disability rating for tinnitus is denied.

A compensable disability evaluation for bilateral hearing loss is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


